Parker, C. J.
(dissenting)—I am now willing to concede that there is no difference, in legal effect, between a contract prohibition against subletting and a charter or statutory prohibition against subletting, as applicable to a situation such as we have in this case; and that, insofar as the Department opinion, written by myself, seems to recognize such a difference, in legal, effect, it is erroneous. I am, however, still convinced, in view of the executory character and condition of the construction contract here in question at the time it was, as I insist, terminated, that the conclusion reached in the Department opinion is correct and should be adhered to. I therefore dissent.
Holcomb, J., concurs with Parker, C. J.